Court of Appeals, State of Michigan

                                               ORDER
                                                                            Karen M. Fort Hood
Joseph Constant v James M. Hammond; Joseph Constant v DTE                     Presiding Judge
Electric Company; Joseph Constant v Leland Prince; Joseph Constant
v Leland Prince; Joseph Constant v DTE Electric Company                     Deborah A. Servitto

Docket Nos.    336489; 336620; 337483; 338455; 338686                       Jane M. Beckering
                                                                              Judges
LC Nos.      2016-155099-CZ; 2016-153631-CZ; 2016-155 238-CZ;
2016-155238-CZ; 2016-153631 -CZ


                The Court orders that the August 16, 2018 opinion is hereby AMENDED as follows to
correct clerical errors. In the captions for docket numbers 337483 and 338455, and in the first paragraph
of the opinion, the name "Leland Price" is corrected to read "Leland Prince." Also, in the last sentence
of the second paragraph of the opinion, the referenced date is corrected to read "December 4, 2014."

               In all other respects, the August 16, 2018 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Ch ief Clerk, on




                                 AUG 2 1 2018
                                        Date